           Case 7:20-cv-05885-KMK Document 11 Filed 01/28/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SERGIO BARNES,

                                  Plaintiff,
                                                                      20-CV-5885 (KMK)
                         -against-
                                                                    ORDER OF SERVICE
 DR. UZU; DR. AHMAD AKHAN; ROBERT
 BENTIVEGNA; A. MCCARTHY; LESLIE CAREY,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in Green Haven Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants were deliberately indifferent to his

serious medical needs. By order dated September 22, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis (IFP).1

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses

and complaint until the Court reviewed the complaint and ordered that summonses be issued.

The Court therefore extends the time to serve until 90 days after the date the summonses are




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-05885-KMK Document 11 Filed 01/28/21 Page 2 of 4




issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Dr. Edwin Uzu, Dr. Amad Akhan, Dr.

Robert Bentivegna, Dr. Carl Koeningsman, A. McCarthy, and Leslie Carey through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Dr. Edwin Uzu, Dr. Amad Akhan, Dr. Robert Bentivegna, Dr. Carl Koeningsman,




                                                  2
          Case 7:20-cv-05885-KMK Document 11 Filed 01/28/21 Page 3 of 4




A. McCarthy, and Leslie Carey, issue summonses, and deliver to the U.S. Marshal’s Service all

documents necessary to effect service.

SO ORDERED.

 Dated:   January 28, 2021
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               3
Case 7:20-cv-05885-KMK Document 11 Filed 01/28/21 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES


    Dr. Edwin Uzu
    Green Haven Correctional Facility
    594 Route 216
    Stormville, New York 12582-0010

    Dr. Ahmad Akhan
    Green Haven Correctional Facility
    594 Route 216
    Stormville, New York 12582-0010

    Dr. Robert Bentivegna
    Green Haven Correctional Facility
    594 Route 216
    Stormville, New York 12582-0010

    Dr. Carl Koeningsman
    Chief Medical Officer and Deputy Commissioner
    Harriman State Campus
    1220 Washington Avenue
    Albany, NY 12226

    A. McCarthy
    Green Haven Correctional Facility
    594 Route 216
    Stormville, New York 12582-0010

    Leslie Carey
    Green Haven Correctional Facility
    594 Route 216
    Stormville, New York 12582-0010
